People v Gray (2017 NY Slip Op 02002)





People v Gray


2017 NY Slip Op 02002


Decided on March 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Webber, Gesmer, JJ.


4868/11

[*1]3462 The People of the State of New York, Respondent,
vLamont Gray, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Mitchell J. Briskey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Larry R.C. Stephen, J. at suppression hearing; Robert M. Stolz, J. at plea and sentencing), rendered June 12, 2013, convicting defendant of two counts of operating a motor vehicle while under the influence of alcohol, and sentencing him to a term of six months, with five years' probation and a $2500 fine, unanimously affirmed.
The court properly denied defendant's suppression motion. Defendant made the statements at issue while he was detained during a traffic stop. While defendant may have been seized for Fourth Amendment purposes, he was not in custody for Miranda  purposes (see Berkemer v McCarty , 468 US 420, 436-437 [1984]; People v Bennett , 70 NY2d 891 [1987]), and none of the police conduct at the time of the investigatory questioning can "fairly
be characterized as the functional equivalent of formal arrest" (Berkemer , 468 US at 442); accordingly, Miranda  warnings were not required.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2017
CLERK